[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                     FILED
                         ________________________          U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                                                  April 18, 2007
                               No. 06-14943                    THOMAS K. KAHN
                           Non-Argument Calendar                   CLERK
                         ________________________

                    BIA Nos. A98-602-627 & A98-602-628

KEYLIZ ANNA BERTI,
GREGORY ALEXANDER MORENO,
VIANNA JULIETT MORRELL,

                                                                       Petitioners,

                                     versus

U.S. ATTORNEY GENERAL,

                                                                      Respondent.


                         ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         _________________________

                                (April 18, 2007)

Before DUBINA, CARNES and PRYOR, Circuit Judges.

PER CURIAM:

     Keyliz Anna Berti, a native and citizen of Venezuela, petitions for review of
the decision of the Board of Immigration Appeals that affirmed the decision of the

Immigration Judge that denied her asylum, 8 U.S.C. § 1158(a)(1); withholding of

removal, 8 U.S.C. § 1231(b)(3); and relief under the United Nations Convention

Against Torture. Berti argues that substantial evidence does not support the

adverse credibility finding of the IJ; bias exhibited by the IJ denied Berti a full and

fair opportunity to present her claims; and she satisfied the requirements for

asylum, withholding of removal, and relief under the CAT. These arguments fail.

      Berti challenged before the BIA neither the adverse credibility finding nor

the fairness of her hearing. When an applicant fails to raise an issue before the

BIA, she has not exhausted her administrative remedies, and we lack jurisdiction to

entertain the issue. Amaya-Artunduaga v. U.S. Att’y Gen., 463 F.3d 1247, 1251

(11th Cir. 2006). We are unable to disturb the adverse credibility finding or

consider the fairness of Berti’s hearing.

      It is well-settled that an adverse credibility determination alone may support

a denial of relief. See Forgue v. U.S. Att’y Gen., 401 F.3d 1282, 1287 (11th Cir.

2005). Berti entered the United States on January 6, 1999, and maintains that in

1998 she was persecuted on account of her political opinion by the Bolivarian

Circles, a group sympathetic to Venezuelan President Hugo Chavez. The IJ based

the adverse credibility finding on, among other things, the fact that a United States

Citizenship and Immigration Services report states that the Bolivarian Circles did
                                            2
not come into existence until 2001. In Berti’s case, the adverse credibility

determination is sufficient to support the denial of asylum, withholding of removal,

and relief under the CAT.

      DENIED.




                                          3